Interim Decision #1905

1VLaTrEa or LA PIETRA.

In Deportation Proceedings
A-14286377
Decided by Board September 20, 1968
An alien admitted to the United States in possession of a Labor certification
for employment as a skilled hand tailor, who, after about 11 days, ceased
her employment with the prospective employer because she could not perform

all the duties as described in the request for certification made by

the prospective employer and as described in her own application for certification, and who thereafter obtained employment, first as a marker at a
department store, and later as a machine stitcher at a garment factory, is
deportable under section 241(a)(1) of the Immigration and Nationality

Act, as amended, as one excludable at entry for lack of a valid Labor certification as required by section 212(a) (14) of the Act.
CHARGE:

Order: Act of 1952--Section 241(a) (1) [3 U.S.C. 1251 (a) (1)3—Excludable at time of entry—No valid Labor certification.
ON BEHALF OF RESPONDENT!
ON BEHALF or Snitvzon:
Guy A. Scutell, Social Worker
R. A. Vielhaber
Mass. Department of Education
Appellate Trial Attorney
73 Tremont Street
Boston, Massachusetts 02102

The case has been certified to us by the Immigration and Naturalization Service for review and final decision of the special inquiry officer's decision of May 7, 1968, in which he found
respondent deportable as charged and granted voluntary departure with an alternate order of deportation to Italy if the respondent did not leave the United States as and when directed.
The respondent is a 29-year-old single female alien, a native
and citizen of Italy, who was admitted to the United States for
permanent residence on April 25, 1967. She entered the United
States to perform skilled labor as a hand tailor for Screnci's, Inc.,
a tailoring firm in Boston, Massachusetts. A labor certification
had been issued to her by the United States Deparznent of Labor

certifying her for employment as a skilled hand tailor.
11

Interim Decision #1905
In obtaining the labor certification respondent had filed with
the Department of Labor Form ES 575A, "Statement of Qualifications," which set forth her qualifications as a tailor. It stated
that she attended a tailoring school in Italy and also worked in
Italy as a tailor for a period of time. This statement of qualifications set forth that she was capable of doing various types of tailoring work, including making and finishing button holes by
hand. Screnci's, Inc. filed Form ES 575B, "Job Offer for Alien
Employment," and this form set forth the qualifications necessary
for the job that he offered, including the making of "Button holes
(by hand) ."
After being in the employ of Screnci's, Inc. for about 11 days,
a number of which she did not report for work, she ceased her
employment there. She was ostensibly coming to the United
States to do a skilled hand tailoring operation but she admitted
she could not perform the duties as described in the request for

certification made by the prospective employer and as described
in her own application for labor clearance. She states and admits
that she cannot make button. holes (Ex. 8, A. 2) and that her employer let her go principally for that reason (respondent's sworn
statement of May 15, 1968; also employer's statement of August
30, 1967 (Ex. 7) ). The record clearly shows that she could not
perform all the duties as described and that after leaving Screnci's she obtained employment first as a marker at a department
store and then later as a machine stitcher at a garment factory.
The record amply shows that she could not perform all the duties as set forth in her statement of qualifications and the job

offer by Screnci's, and thus we must hold, as did the special inquiry officer, that because of this she was excludable at the time
of entry because there was in effect no valid labor certification.
The labor certification was based upon a skill which respondent
did not possess. Also, the record shows that she has not obtained
any labor clearance for these other Jobs which she has held since

leaving Screnci's. Since she has not complied with section
212(a) (14), Immigration and Nationality Act, which requires
that she present a valid labor certification, she was excludable at
the time of entry.
We . will thus affirm the decison of the special inquiry officer in
which he held that respondent was deportable as charged. We
will not disturb his grant of voluntary departure.
ORDER: It is ordered that no change be made in the order of
the special inquiry officer.

12

